          Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 1 of 15




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHERYL CICCONE, individually and           :   CIVIL ACTION NO. 3:20-CV-981
on behalf of all others similarly          :
situated,                                  :   (Judge Conner)
                                           :
                    Plaintiff              :
                                           :
              v.                           :
                                           :
PROGRESSIVE SPECIALTY                      :
INSURANCE COMPANY and                      :
PROGRESSIVE INSURANCE                      :
COMPANY,                                   :
                                           :
                    Defendants             :

                                  MEMORANDUM

      Plaintiff Cheryl Ciccone moves to remand this action to the Pike County

Court of Common Pleas. Ciccone asserts that the court lacks diversity jurisdiction

over both her individual claims under 28 U.S.C. § 1332(a) and her class-wide claims

under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). Defendants

Progressive Specialty Insurance Company and Progressive Insurance Company

(collectively, “Progressive”) 1 oppose Ciccone’s motion. We will deny Ciccone’s

motion to remand because Progressive has proven by a preponderance of the

evidence that we have jurisdiction over her individual claims; we will defer ruling

on CAFA jurisdiction.




      1
        Whether Progressive Insurance Company is a cognizable entity and a
proper party to this suit is the subject of a pending motion to dismiss. (See Doc. 6).
At the parties’ request, we stayed the motion to dismiss pending resolution of the
instant motion.
       Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 2 of 15




I.    Factual Background & Procedural History

      On May 18, 2020, Ciccone filed a putative class-action complaint against

Progressive in the Pike County Court of Common Pleas. Ciccone alleges violations

of Section 1796 of Pennsylvania’s Motor Vehicle Financial Responsibility Law

(“MVFRL”), 75 PA. CONS. STAT. § 1796, in Counts I and III; breach of contract in

Count II; and violations of Pennsylvania’s Unfair Trade Practices and Consumer

Protection Law (“UTPCPL”), 73 PA. STAT. AND CONS. STAT. ANN. § 201-1 et seq., in

Count IV.

      Ciccone carried auto insurance through Progressive, which provided her

“medical benefit coverage” for injuries from a motor vehicle accident. (Doc. 2 ¶¶ 1,

15). Her policy allowed “up to $100,000 in first-party medical benefits coverage.”

(Doc. 1 ¶ 28). After a motor vehicle accident in November 2017, Ciccone received

treatment for her injuries and sought coverage for that medical treatment under

her insurance policy. (See Doc. 2 ¶¶ 16-17, 21).

      Progressive ordered Ciccone to submit to a “medical benefits” exam in

September 2018 and denied medical-benefits coverage when Ciccone refused to

attend. (Id. ¶¶ 19-21; Doc. 1 ¶ 3; Doc. 18-4 at 1). This back-and-forth is borne out by

a series of explanation-of-benefit documents (“EOBs”) from Progressive, wherein

Progressive uses “Code 6663” to deny benefits based upon Ciccone’s failure to

cooperate. (Doc. 18 at 1; Doc. 21 at 1-3; Doc. 23). The EOBs each contain the same

stock language: “Explanation Code: 6663 -According to the policy a person seeking

coverage must cooperate with us in any matter concerning a claim or lawsuit. As




                                           2
          Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 3 of 15




the individual seeking coverage has not cooperated with our investigation, we must

respectfully deny payment for this service.” (See Docs. 14, 17, 23; Doc. 18 at 1).

      Ciccone avers that she and other Pennsylvania drivers insured by

Progressive were wrongfully denied insurance benefits for refusing Progressive’s

demands for medical exams. (See Doc. 2 ¶¶ 18-21, 33-41). 2 Individually, Ciccone

requests declaratory relief on Count I and compensatory damages of “$3,484.04 and

other amounts which represent the sum of all medical bills the Defendants did not

pay” on Counts II, III, and IV. (Id. at 26-30). On behalf of the putative class, the

complaint seeks declaratory relief on Count I; “[a]n amount which represents the

sum of all medical bills the Defendants did not pay as to each member of the class”

on Counts II and III; and “the amount of actual damages sustained or the sum of

$100, which[]ever is greater” on Count IV. (Id.) Both the individual claims and the

putative-class claims also include requests for treble damages under the UTPCPL,

attorneys’ fees, statutory interest of 12 percent, expert fees, and costs. (See id.)

      Progressive timely removed the action pursuant to 28 U.S.C.

§ 1441, asserting federal diversity jurisdiction under 28 U.S.C. § 1332(a) and CAFA.

(See Doc. 1). Ciccone now moves to remand the case to state court for lack of




      2
        Ciccone’s cause of action is based on the Pennsylvania Supreme Court’s
recent decision in Sayles v. Allstate Insurance Company, 219 A.3d 1110 (Pa. 2019).
The Sayles court opined that public policy voided “a contractual provision in a
motor vehicle insurance policy that requires an insured to submit to an
independent medical examination by a physician selected by the insurer . . . as a
condition precedent to the payment of first-party medical benefits under that
policy.” Id. at 1116. Such contractual provisions conflict with the MVFRL. See id.
at 1112; 75 PA. CONS. STAT. § 1796(a).

                                            3
        Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 4 of 15




jurisdiction. (See Doc. 8). The motion has been fully briefed and is ripe for review.

(See Docs. 9, 15, 18, 21).

II.    Legal Standard

       Under 28 U.S.C. § 1441, a defendant may remove an action brought in state

court to federal district court when the claims fall within the federal court’s original

jurisdiction. See 28 U.S.C. § 1441(a). A plaintiff may challenge removal for lack of

jurisdiction by moving to remand the matter to state court. See id. § 1447(c). Such

motions may be filed at any time before final judgment is entered. Id. If the district

court indeed lacks subject matter jurisdiction, it must remand to the state court

from which the action was removed. Id. As the party asserting jurisdiction,

defendants bear the burden of proving that the matter is properly before the federal

court. See Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007) (citations

omitted); Steel Valley Auth. v. Union Switch & Signal Div., 809 F.2d 1006, 1010 (3d

Cir. 1987) (same)).

III.   Discussion

       Ciccone asks us to remand this matter to state court for lack of subject matter

jurisdiction both in her individual capacity and as lead plaintiff for a putative class.

(See Doc. 8). Ciccone argues that the amount in controversy is less than $75,000 for

her individual claims and less than $5,000,000 for the class claims.

       A.     Amount in Controversy for Ciccone’s Individual Claims

       With respect to Ciccone’s individual claims, Progressive invokes our diversity

jurisdiction. (Doc. 1 ¶¶ 14-41). To establish diversity jurisdiction, Progressive must

demonstrate that this matter is between citizens of different states and that the

                                            4
        Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 5 of 15




amount in controversy, exclusive of interest and costs, exceeds $75,000. See 28

U.S.C. § 1332(a). The diversity requirement is satisfied: Ciccone is a Pennsylvania

resident, and Progressive is incorporated and has its principal place of business in

Ohio. (Doc. 1 ¶¶ 15-22). The only dispute is whether the complaint satisfies the

amount-in-controversy requirement.

      An amount-in-controversy determination generally begins with the

complaint itself. 28 U.S.C. § 1446(c)(2); see Horton v. Liberty Mut. Ins. Co., 367 U.S.

348, 353 (1961); Angus v. Shiley Inc., 989 F.2d 142, 145 (3d Cir. 1993). Usually, the

amount demanded in the complaint is the amount in controversy. See 28 U.S.C.

§1446(c)(2). But when, as here, state-court practice “does not permit demand for a

specific sum or permits recovery in excess of the amount demanded,” the court

looks to the amount in controversy claimed in the notice of removal. See 28 U.S.C.

§ 1446(c)(2)(A)(ii); see also PA. R. CIV. P. 1021(b). The amount claimed by the

defendant “should be accepted when not contested by the plaintiff or questioned by

the court.” Dart Cherokee, 574 U.S. 81, 87 (2014); see also 28 U.S.C. § 1446(c)(2)(B).

If the amount claimed in the notice of removal is contested, “both sides submit

proof and the court decides, by a preponderance of the evidence, whether the

amount-in-controversy requirement has been satisfied.” Dart Cherokee, 574 U.S. at

88.




                                           5
          Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 6 of 15




      For an open-ended claim like Ciccone’s, 3 we must measure the amount in

controversy “not . . . by the low end of [the] claim, but rather by a reasonable

reading of the value of the rights being litigated.” Werwinski v. Ford Motor Co.,

286 F.3d 661, 666 (3d Cir. 2002) (first alteration in original) (quoting Angus, 989

F.2d at 146). We determine the amount in controversy claimed in the plaintiff’s

complaint as of “the time the petition for removal was filed.” Id.; see Albright

v. R.J. Reynolds Tobacco Co., 531 F.2d 132, 135 (3d Cir. 1976) (internal citations and

quotation omitted). We may not consider “events occurring subsequent to removal

which reduce the amount recoverable,” Albright, 531 F.2d at 135 (quoting St. Paul

Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 293 (1938)), but may consider

post-removal assertions of actual damages relating to the amount in controversy

at the time the case was removed, see Angus, 989 F.2d at 145 n.3; Meritcare Inc.

v. St. Paul Mercury Ins. Co., 166 F.3d 214, 222-23 (3d Cir. 1999), abrogated on other

grounds by Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005).

      Ciccone’s complaint includes four counts: violations of Section 1796 of

Pennsylvania’s MVFRL, 75 PA. CONS. STAT. § 1796 (Counts I and III), breach of


      3
         Ciccone disputes that the claim is open-ended. (See Doc. 9 at 6-8; Doc. 18 at
3-7). We are not persuaded. The complaint seeks relief for “$3,484.04 and other
amounts that represent the sum of all medical bills” Progressive did not pay
because Ciccone failed to attend a medical exam. (See Doc. 2 at 28, 29, 30)
(emphasis added). We acknowledge that the Pennsylvania Rules of Civil Procedure
forbid Ciccone from requesting a sum certain. See PA. R. CIV. P. 1021(b). But
Ciccone made no other attempt to limit her damages, which plaintiffs may do to
avoid federal jurisdiction. See, e.g., Morgan v. Gay, 471 F.3d 469, 474 (3d Cir. 2006)
(citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 294 (1938)). For
example, Ciccone made no “express limitation” in her complaint, cf. id. at 476, nor
did she otherwise intimate that her damages were limited, (see generally Doc. 2).


                                            6
          Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 7 of 15




contract (Count II), and violations of Pennsylvania’s UTPCPL, 73 PA. STAT. AND

CONS. STAT. ANN. § 201-1 et seq. (Count IV). (See Doc. 2 at 17-26). In addition to

declaratory relief, Ciccone requests compensatory damages of “$3,484.04 and other

amounts which represent the sum of all medical bills” Progressive did not pay when

she refused to attend a medical exam, treble damages, statutory interest of 12

percent, and attorneys’ fees and costs. (Id. at 26-30).

      The parties proceed on the reasonable assumption that Ciccone’s claims

would permit treble damages and attorney’s fees, and that such amounts would be

included in the amount in controversy. (See Doc. 1 ¶¶ 31-37; Doc. 9 at 3-4). We

agree. The UTPCPL empowers the court with discretion to award a successful

plaintiff “up to three times the actual damages sustained.” 73 PA. STAT. AND CONS.

STAT. ANN. § 201-9.2(a). The UTPCPL further authorizes recovery of attorneys’

fees. Id. Our calculation of the amount in controversy will thus focus on Ciccone’s

claims for compensatory and treble damages as well as attorney’s fees. 4

      The parties have submitted competing arguments and evidence on the

question of compensatory damages. (Compare Docs. 1, 14, 15, 17, 21, 23 with Docs.

2, 9, 18). For its part, Progressive relies on declarations from Melissa Wagoner, a

supervisor in its claims department, which aver that she performed a review of


      4
         Progressive argues that Ciccone’s request for 12 percent statutory interest
should be included in our amount-in-controversy calculation, notwithstanding
Section 1332(a)’s clear instruction to make the calculation “exclusive of interest and
costs.” See 28 U.S.C. § 1332(a); (see also Doc. 1 ¶¶ 38-41; Doc. 15 at 10). Neither the
Supreme Court nor our court of appeals has decided whether statutory interest
differs from ordinary interest for purposes of Section 1332(a). Because inclusion or
exclusion of interest on Ciccone’s individual claims is not determinative, we decline
to address this novel question.

                                           7
        Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 8 of 15




Ciccone’s claim file. (See Doc. 15-1 ¶ 5; Doc. 21-1 ¶¶ 5, 7). Progressive also

submitted several hundred pages of original and reconsidered EOBs for Ciccone.

(See Docs. 14, 17, 23). Based on the declarations and EOBs, Progressive makes two

alternative arguments about Ciccone’s complaint: it places either $143,635.82 in

controversy because this represents Ciccone’s “total amount of unpaid medical

bills,” (see Doc. 15 at 3, 7; Doc. 15-1 ¶ 7; Doc. 21 at 3), or it puts $32,633.65 in

controversy “solely based on [Ciccone’s] refusal to attend an independent medical

examination,” (see Doc. 1 ¶ 29; Doc. 15 at 1, 3; Doc. 15-1 ¶ 8). Progressive reaches

these alternative amounts before treble damages and attorneys’ fees.

       Ciccone responds with a declaration by her attorney and over 30 pages of

EOBs denying benefits, as well as a December 2018 letter in which Progressive asks

Ciccone for her “cooperation with attending the independent medical exam.” (See

Doc. 18 at 1-7; Doc. 18-2; Doc. 18-3; Doc. 18-4). On this basis, Ciccone argues that

her complaint places in controversy “the exact amount of $3,484.04” before treble

damages and attorneys’ fees. (See Doc. 18 at 3).

       We find that a preponderance of the evidence supports an amount in

controversy above the minimum jurisdictional threshold. As a preliminary matter,

we do not accept either of the extreme figures proffered by the parties.

Progressive’s claim that Ciccone’s complaint puts as much as $143,635.82 in

controversy includes “the sum of all medical bills Progressive did not pay,” without

regard whether the claims are within the scope of Ciccone’s instant suit. (See Doc.

15 at 6). But our court of appeals has instructed that amounts in controversy “must

be realistic” and may not be “based on fanciful, ‘pie-in-the-sky,’ or simply wishful

                                              8
        Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 9 of 15




amounts.” See Samuel-Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 403 (3d Cir.

2004). Throughout the complaint, Ciccone requests damages for Progressive’s

denial of benefits as a direct result of Ciccone’s failure to attend a medical exam.

(See Doc. 2 ¶¶ 5-7, 21, 29, 32, 36, 51(c)-(d), 61(g), 70, 75; Doc. 18 at 4-6). Additionally,

Ciccone’s policy covered a maximum of $100,000 in first-party medical benefits.

(See Doc. 1 ¶ 28). Progressive does not explain how Ciccone’s damages could

outpace the limits of her policy by over $40,000. We therefore reject Progressive’s

argument that Ciccone has pled $143,635.82 as a “wishful” amount, see Samuel-

Bassett, 357 F.3d at 403, and as a willful misreading of Ciccone’s complaint, (see

Doc. 18 at 8-9).

       Ciccone’s proposed figure of $3,484.04 fares no better. Her state-court

complaint asks for “$3,484.04 and other amounts,” but the EOBs submitted by

Ciccone do not total $3,484.04. (Cf. Doc. 18-3). As Progressive correctly points out,

Ciccone’s submitted EOBs total $2,735 in denied benefits. (See Doc. 21 at 2).

Ciccone does not explain the discrepancy between her submitted EOBs and her

claimed total. Furthermore, Ciccone avers that her complaint is based on

Progressive’s use of Code 6663 to deny her benefits. (See Doc. 18 at 1). But the total

of denied insurance benefits in the EOBs submitted by Progressive, denials due to

Code 6663, far exceed Ciccone’s claimed damages. (See Docs. 14, 17, 23; Doc. 15 at

7-8; Doc. 21 at 1-2).

       Based on the court’s independent review of both the original and

reconsidered EOBs, Progressive denied Ciccone $32,633.65 in benefits from May

2018 through August 2019, but would have paid those benefits if Code 6663 did not

                                              9
       Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 10 of 15




exist. (See Doc. 18 at 1; Doc. 18-4 at 1; Doc. 21 at 1). Thus, Progressive has

submitted competent evidence that, but for Code 6663, Ciccone would have been

paid over $32,600 in benefits under her policy. Ciccone fails to explain or rebut the

original EOBs that Progressive submitted. Ciccone also fails to adequately explain

why those EOBs should not count toward the amount in controversy. Ciccone

makes much of Progressive’s first submission of EOBs because that submission

contains only “revised” or “reconsidered” EOBs with no mention of Code 6663.

(See Doc. 18 at 2). Progressive cured this deficiency by submitting the original

EOBs sent to Ciccone; these EOBs contain Code 6663. (See Doc. 23). Thus, we are

left to guess why Ciccone did not include copies of these EOBs with her complaint.

      With a treble-damages estimate of three times the compensatory award,

Ciccone’s total individual damages would reach nearly $98,000. Because attorneys’

fees are available by statute, Ciccone’s individual award could top $125,000,

exclusive of interest and costs, after adding a reasonable fee of approximately 30

percent. See Frederico, 507 F.3d at 199 (citing In re Rite Aid Corp. Sec. Litig., 396

F.3d 294, 303 (3d Cir. 2005) (noting the Federal Judicial Center’s median figure of 27

to 30 percent fee recovery in class actions)). We therefore find that Progressive has

carried its burden of showing by a preponderance of the evidence that Ciccone’s

individual claims satisfy the amount-in-controversy requirement of 28 U.S.C. §

1332(a).

      B.     Amount in Controversy Under CAFA

      For Ciccone’s putative class claims, Progressive endeavors to invoke

jurisdiction under CAFA. (See Doc. 1 ¶¶ 42-54). To establish CAFA jurisdiction,

                                          10
       Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 11 of 15




Progressive must demonstrate (1) “the matter in controversy exceeds the sum or

value of $5,000,000, exclusive of interest and costs,” (2) the proposed class contains

at least 100 members, and (3) “any class member is a citizen of a state different from

any defendant.” See 28 U.S.C. § 1332(d). Individual class members’ claims “shall

be aggregated” to determine whether the amount in controversy exceeds the

$5,000,000 threshold. See 28 U.S.C. § 1332(d)(6).

      Ciccone does not dispute that the proposed class contains at least 100

members; her complaint alleges “hundreds of members in the proposed [c]lass.”

(See Doc. 2 ¶ 48). Progressive claims the class includes “at least 200 people.” (See

Doc. 1 ¶ 47). As with Ciccone’s individual claim, CAFA’s diversity requirement is

satisfied: Ciccone brings the action as a Pennsylvania resident and on behalf of

other Pennsylvania drivers insured by Progressive, and Progressive is incorporated

and has its principal place of business in Ohio. (See Doc. 1 ¶¶ 15-22; Doc. 2 ¶¶ 47,

51). Again, the only disputed element is the amount in controversy. Because the

amount claimed in the notice of removal is contested, “both sides submit proof and

the court decides, by a preponderance of the evidence, whether the amount-in-

controversy requirement has been satisfied.” Dart Cherokee, 574 U.S. at 88.

      As with Ciccone’s individual claim, the parties vigorously dispute whether

the threshold has been reached for CAFA jurisdiction. Progressive argues that

because Ciccone would have been paid out $32,633.65 if Code 6663 did not exist, this

dollar amount is the accurate base from which to calculate class damages. (See

Doc. 1 ¶¶ 48-54; Doc. 15 at 13-15). Multiplying $32,633.65 by a class size of at least

200, Progressive concludes that $6,526,730 is in controversy before treble damages

                                           11
       Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 12 of 15




and attorneys’ fees are calculated. (See Doc. 1 ¶ 52; Doc. 15 at 14, 15). Ciccone

counters that because her individual claim is only for “$3,484.04,” trebling leads to

damages of $10,452.12; multiplied by 200, the class recovery is only $2,090,424 before

attorneys’ fees. (See Doc. 15 at 18 n. 2). Adding attorneys’ fees of approximately 30

percent brings Ciccone’s total to $2,717,551.20 exclusive of interests and costs. See

In re Rite Aid Corp. Sec. Litig., 396 F.3d at 303. Ciccone further argues that the

“amount of [her individual] damages need not be typical of the class.” (See Doc. 18

at 17; Doc. 9 at 16-18).

       Progressive cites our court of appeals’ decisions in Judon v. Travelers

Property Casualty Co., 773 F.3d 495 (3d Cir. 2014) and Frederico v. Home Depot, 507

F.3d 188 (3d Cir. 2007), urging this court to use Ciccone’s damages as a class-wide

baseline. Progressive argues that it is “not unreasonable to assume that [Ciccone],

as the proposed class representative, has damages that are typical of the class.” See

Judon, 773 F.3d at 507 (citing Frederico, 507 F.3d at 197). We disagree. Judon and

Frederico simply do not stand for the propositions that Progressive asserts. Judon

considered whether an insurer who removed a class action to federal court had

proven CAFA jurisdiction. Judon, 773 F.3d at 506. Holding that the insurer had not

met its burden, the court stated that it is “not unreasonable to assume” the named

plaintiff had damages typical of the class. Id. at 507. That statement, however,

cannot be divorced from its context: the plaintiff’s originally claimed individual

damages totaled $2,636.40, and the court rejected the insurer’s use of $8,500 or

$20,000 for the CAFA calculation because the insurer had not provided “any proof

to a reasonable probability” for the damages of other individual class members. Id.

                                          12
       Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 13 of 15




at 508. Much like the Judon court, we have no information regarding the putative

class members other than an estimated size of at least 200. Id. at 507.

      Nor does Frederico support Progressive’s damages calculation. In Frederico,

plaintiff personally claimed compensatory and punitive damages of $1,722.84.

Frederico, 507 F.3d at 198-99. The defendant used this undisputed amount as a

baseline for its CAFA calculation. Id. at 197; see also Judon, 773 F.3d at 502. The

court of appeals accepted the defendant’s reliance on this amount because it was

“based on allegations made initially by [the plaintiff] herself.” See Frederico, 507

F.3d at 198. Progressive’s calculation of $32,633.65 in damages, per contra, cannot

be calculated from the figures in Ciccone’s complaint. Had Progressive used

Ciccone’s originally stated damages of $3,484.04 in its CAFA calculations, the class

damages would fall far short of the jurisdictional threshold.

      Judon and Frederico underscore that the allegata and the record control our

analysis. The pleadings in the instant matter quite clearly do not establish the

$5,000,000 jurisdictional threshold: Ciccone’s demand for the class seeks “either the

amount of actual damages sustained or the sum of $100, which[]ever is greater.”

(See Doc. 2 at 30). Progressive submitted over 80 EOBs, two separate declarations,

and three briefs just to establish Ciccone’s potential individual damages.

Progressive has not submitted any information on damages of additional class

members, and “we are left with no evidence of what a reasonable claim against

[Progressive] might be.” Judon, 773 F.3d at 507; cf. Excel Pharm. Servs., LLC v.

Liberty Mut. Ins. Co., 825 F. App’x 65, 68 (3d Cir. 2020) (nonprecedential) (ruling




                                          13
       Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 14 of 15




that defendant had proven CAFA jurisdiction by submitting evidence of at least

$3,000,000 in controversy among 28 members of a 2,000-member class).

      As set forth above, we lack sufficient information from Progressive to find by

a preponderance of the evidence that the amount in controversy exceeds the

minimum jurisdictional threshold of $5,000,000. Progressive, like the insurer in

Judon, “is drawing inferences from the limited papers the parties have submitted”

in this case for its CAFA calculation. See Judon, 773 F.3d at 507. In its first

declaration, Progressive states that “[i]t cannot be determined with certainty…

[that any given claimant] was denied any first-party benefits solely because of a

non-appearance at any given scheduled [medical exam].” (See Doc. 15-1 ¶ 11). Yet

Progressive contends that that it is reasonable to assume that each of these

claimants could recover over $32,000 individually and over $96,000 with treble

damages. We cannot agree. Ciccone was insured for up to $100,000 (and a recovery

of $32,633.65 is therefore not unreasonable), but other class members may hold

smaller policies, which would seriously limit their damages. (See Doc. 18 at 21).

Similarly, the average amount in controversy could vary dramatically among 200

plus class members and, beyond pure speculation, we have no way of estimating the

total amount in controversy in relation to CAFA’s jurisdictional threshold.

       We require additional jurisdictional facts to make a determination on

putative class damages, and we presently lack evidence from Progressive on this

issue. Although Progressive has not presently proven that jurisdiction is proper

under CAFA, we will defer a final ruling on this issue and will allow a brief period of

time for jurisdictional discovery.

                                          14
         Case 3:20-cv-00981-CCC Document 25 Filed 12/11/20 Page 15 of 15




IV.   Conclusion

      For the reasons set forth herein, we will deny Ciccone’s motion to remand

because we have subject matter jurisdiction over her individual claim. We will

defer ruling on the motion as to the CAFA amount in controversy pending a period

of jurisdictional discovery. An appropriate order shall issue.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania

Dated:     December 11, 2020
